Citation Nr: 1547725	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to mental health condition, anxiety, depression, and adjustment disorder, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to Post Traumatic Stress Disorder (PTSD), and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas that declined to reopen a claim of entitlement to service connection for mental health condition, anxiety, depression, and adjustment disorder. 

A travel board hearing was held at the RO in Wichita, Kansas in June 2015 before the undersigned Veterans Law Judge (VLJ). A copy of the transcript of that hearing is of record.

The Board has reviewed the Veteran's claims folder and record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeals are REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Additional development is required to comply with 38 C.F.R. § 3.159 (2015) prior to the Board's adjudication of the remainder of the claims.

In the October 2015 informal hearing presentation, the Representative requested a remand in this matter, charging that notice to the Veteran is defective. First, the Representative argues that the November 2012 notice letter relevant to the Veteran's petition to reopen the claim of service connection for mental health condition, anxiety, depression, and adjustment disorder, was defective inasmuch as it identified the wrong final decision. The Board concedes that the Veteran has not been provided correct notice under the VCAA. Specifically, a letter sent from the RO in November 2012 fails to identify the Board's May 2011 decision denying service connection for mental health condition, anxiety, depression, and adjustment disorder, as the most recent final decision in this matter. Rather, a December 2008 rating decision is identified as the final decision. While the Board points out that the correct final decision was cited at the hearing, the representative contends that the Veteran did not understand what was explained at the hearing and that the notice provided at the hearing did not comply with 38 C.F.R. § 3.103(c)(2).

With regard to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to reopen the claim generally, i.e. what new and material evidence means. Kent v. Nicholson, 20 Vet. App. 1 (2006). The Board recognizes VAOPGCPREC 6-2014, which states that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim. In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen. 

Here, however, the AOJ misidentified the last final decision. Such error cannot be deemed harmless error in this particular case even considering this new guidance. To be clear, new and material evidence means evidence that is not cumulative or redundant of any evidence of record at the time of the May 2011 Board decision. Under the circumstances, particularly considering the representative's contention that the Veteran has been confused by the conflicting information provided by VA, the Board finds that the matter must be returned to the AOJ in order for the duty to notify to be satisfied pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) prior to appellate review. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
The representative also urges in the October 2015 informal hearing presentation that the claim encompasses the Veteran's petition to reopen the claim for service connection for PTSD. The Board notes that the Veteran's claim to reopen PTSD was denied in a February 2015 rating decision. While this rating decision was not specifically discussed at the hearing, the gist of the Veteran's testimony was that he had a mental health condition, whether PTSD or some other labeled disability, due to military sexual trauma in service. Considering the Veteran's June 2015 testimony and the October 2015 informal hearing presentation, and in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), a new VCAA notice and a Supplemental Statement of the Case (SSOC) addressing the petition to reopen the claims for psychiatric disability, and a Statement of the Case addressing the petition to reopen the PTSD claim must be generated by the AOJ. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that although a Veteran may only seek service connection for PTSD, the Veteran's claim must be considered a claim for any mental disability that may be reasonably encompassed, and vice versa). Again, the Board notes that in accordance with VAOPGCPREC 6-2014, notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim is not required, but a new VCAA identifying the claims and the correct final decision are required. To the extent that the Veteran's June 2015 testimony and the representative's October 2015 argument constitute a disagreement with the denial of the petition to reopen the PTSD claim, a Statement of the Case is warranted. See Manlicon v. West, 12 Vet. App. 238 (1999).

Under the circumstances, the Board finds that the matter must be returned to the AOJ in order for the duty to inform to be satisfied prior to appellate review of both claims.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice as to the petition to reopen the claim of service connection for mental health condition, anxiety, depression, and adjustment disorder (specifically that the last final decision is the May 2011 Board decision). 

2. Provide the Veteran with proper notice as to the petition to reopen the claim of service connection for PTSD (specifically that the last final decision is the May 2011 Board decision). 

3. Furnish a Statement of the Case as to the issue of entitlement to service connection for PTSD. If the Veteran perfects an appeal should the claim be certified to the Board following completion of any necessary development. 

4. Following any additional development, the RO should review the claims file and readjudicate the petition to reopen the claim of service connection for mental health condition, anxiety, depression, and adjustment disorder. If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto before the case is returned to the Board. 




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).






